Citation Nr: 0600749	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  03-26 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased evaluation for service-connected 
hearing loss of the right ear, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.


FINDING OF FACT

The veteran has a Level XI hearing loss in the service-
connected right ear and a Level I-II hearing loss in the non-
service-connected left ear.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
right ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.383, 3.385, 4.85, 4.86 and Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.

The RO notified the veteran of the evidence and information 
necessary to substantiate his claims in VCAA letters dated 
August 2002, September 2003 and March 2004.  The VA fully 
notified the veteran of what is required to substantiate such 
claims in these letters, and in the August 2003 statement of 
the case (SOC), and in the May and November 2004 supplemental 
statements of the case (SSOC).  Together, the VCAA letters, 
SOC, and SSOC's provided the veteran with a summary of the 
evidence, the applicable laws and regulations and a 
discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Veteran's Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  No other evidence has been identified 
by the veteran.  It is therefore the Board's conclusion that 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103, Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

In the present case, the evidence includes the VA treatment 
records and VA examination reports dated September 2002 and 
March 2004.  As VA examinations are of record, the Board 
finds no further VA examination necessary in this case.  It 
does not appear that there are any other additional records 
that are necessary to obtain before proceeding to a decision 
in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating for Right Ear Hearing Loss

The veteran contends that his service-connected right ear 
hearing loss is worse than currently evaluated.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005). If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The RO rated the veteran's service-connected right ear 
hearing loss as 10 percent disabling under provisions of 
Diagnostic Code 6100.  The veteran is not service connected 
for hearing loss in his left ear.  However, in August 2004, 
the regulations were revised and as the veteran has a 10 
percent rating for his service-connected right ear, the 
provisions of 38 C.F.R. § 3.383(a)(3) (2005) provide for 
special consideration for paired organs, and permit the Board 
to consider the left ear as if it were service-connected.  
The regulations provide that where hearing impairment in one 
service-connected ear is compensable to a degree of 10 
percent or more, as here, the non-service-connected ear will 
be treated as if it were service-connected.  

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Rating Schedule establishes the eleven auditory acuity 
levels and is currently located at 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2005).  An examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a) (2005).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b) (2005).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. §§ 4.85, 4.86 (2005). 

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases to determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2005).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e) 
(2005).  If impaired hearing is service-connected in only one 
ear, in order to determine the percentage evaluation from 
Table VII, the non-service-connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I.  38 
C.F.R. § 4.85(f) (2005).

The Rating Schedule also takes into account exceptional 
patterns of hearing impairment.  Consequently, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the 
higher numeral designation for hearing impairment from Table 
VI or Table VIa will be applied.  38 C.F.R. § 4.86(a) (2005).

Alternatively, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the Roman numeral designation for hearing impairment will 
determine from either Table VI or Table VIa, whichever 
results in the higher numeral, and that numeral will then be 
elevated to the next higher Roman numeral.  38 C.F.R. § 
4.86(b) (2005).

Two Maryland CNC examinations were performed during the 
claims period.  On the authorized audiological evaluation in 
September 2002, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
80
80
65
70
LEFT
25
35
60
65

The average in the right ear was 74 hertz and the average in 
the left ear was 46 hertz.  Speech audiometry revealed speech 
recognition ability of the right ear was 20 percent and 90 
percent in the left ear.

On the most recent authorized audiological evaluation in 
March 2004, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
80
75
65
70
LEFT
25
35
65
70

The average in the right ear was 73 hertz and the average in 
the left ear was 48 hertz.  The speech recognition ability in 
the right ear was 24 percent and 96 percent in the left ear.  
The examiner commented that the test results revealed severe 
recovering to moderate-severe to severe sensorineural hearing 
loss in the right ear.  The examiner noted that the veteran's 
hearing was within normal limits through 1 kHz in the left 
ear, sloping to a mild to moderate-severe to severe 
sensorineural hearing loss in the left ear.  

The findings from the September 2002 evaluation show that 
there is a Level XI hearing loss in the service-connected 
right ear and a Level II hearing loss in the non-service-
connected left ear.  38 C.F.R. § 4.85 Table VI (2005).  
Applying these findings to Table VII in the Rating Schedule 
shows that an evaluation in excess of 10 percent is not 
warranted for the right ear hearing loss.  38 C.F.R. § 4.85 
Table VII (2005).  The findings from the March 2004 
evaluation show that there is a Level XI hearing for the 
service-connected right ear and Level I hearing for the non-
service-connected left ear.  38 C.F.R. § 4.85 Table VI 
(2005).  Applying these findings to Table VII in the Rating 
Schedule shows that a 10 percent evaluation is still 
warranted for the veteran's service-connected right ear 
hearing loss.  38 C.F.R. § 4.85 Table VII (2005).  

As the veteran's pure tone threshold is above 55 for all 
readings in the service-connected right ear, we must also 
apply 38 C.F.R. § 4.86, Table VIA (2005).  Using this table, 
there is a Level VI hearing loss for the right ear.  As the 
numerical designation of Level XI from Table VI is higher 
than the numerical designation of Level VI from Table VIA, in 
accordance with the provisions of 38 C.F.R. § 4.86(a), the 
higher evaluation from Table VI applies.  38 C.F.R § 4.86(a).

The Board considered the veteran's argument that his right 
ear hearing loss is more severe than reflected by the current 
evaluation of record.  While the Board is sympathetic to the 
veteran's situation, the Board notes, as previously stated, 
that the assignment of a disability rating for hearing 
impairment is derived from a mechanical application of the 
rating schedule to the specific numeric designations assigned 
after audiometry evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  The application of the 
rating schedule to the test results, including the 
consideration of the non-service connected left ear hearing 
loss, demonstrates that only a 10 percent rating is warranted 
for right ear hearing loss.  See 38 C.F.R. § 4.7.  

In sum, the medical evidence fails to show that an increased 
evaluation is warranted for the veteran's service-connected 
right ear hearing loss at this time.  As the preponderance of 
the evidence is against an evaluation in excess of 10 
percent, the claim is denied.



Extraschedular

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  However, the Board is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits is sought on appeal.


ORDER

Entitlement to an increased evaluation for the service-
connected right ear hearing loss denied. 





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


